Citation Nr: 0304513	
Decision Date: 03/12/03    Archive Date: 03/24/03

DOCKET NO.  96-27 582A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for a right knee 
disability, rated in combination as 20 percent disabling, 
prior to December 12, 2001.

2.  Entitlement to an increased evaluation for a right knee 
disability, rated in combination as 30 percent disabling, 
from December 12, 2001.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Counsel


INTRODUCTION

The appellant served on active duty from November 1982 to 
August 1983.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 1995 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO), which granted an increased disability 
rating, from 10 to 20 percent, for the appellant's service-
connected post-traumatic arthritis of the right knee, status 
post repair of the anterior cruciate ligament.

This case was before the Board previously in August 2000 and 
in July 2001.  Each time it was remanded for additional 
development.  The requested development has been completed.

In January 2002 the appellant was awarded an additional, 
separate 10 percent disability rating for his right knee 
disability based upon degenerative joint disease, raising the 
combined disability rating for the right knee to 30 percent.  

In August 2000 the Board referred to the RO the issue of 
whether a June 1985 rating decision, which reduced the 
appellant's 20 percent disability evaluation to a 10 percent 
evaluation, was the result of clear and unmistakable error.  
This issue is again referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the agency of original jurisdiction.

2.  Prior to December 12, 2001, the appellant's right knee 
disability was manifested by moderate instability and 
limitation of motion; X-ray findings showed degenerative 
arthritis.

3.  Since December 12, 2001, the appellant's right knee 
disability has been manifested by limitation of motion and no 
more than moderate instability.


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation of 10 percent 
for a right knee disability based upon painful or limited 
motion, prior to December 12, 2001, have been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 
5260, 5261 (2002).

2.  The criteria for a disability evaluation in excess of 10 
percent for a right knee disability based upon painful or 
limited motion, prior to December 12, 2001, and subsequently, 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5010, 5260, 5261 (2002).

3.  The criteria for a disability evaluation in excess of 20 
percent for a right knee disability based upon instability or 
subluxation prior to December 12, 2001, and subsequently, 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.71a, Diagnostic Code 5257 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

On December 29, 1993, the appellant was treated as a VA 
outpatient for complaints of right knee swelling after a 
fall.  The examiner indicated that there was no swelling.  
There was slight pain on rotation of the right knee.  At an 
orthopedic consultation of the same date, the appellant was 
advised to use a brace.  The examiner determined that he was 
disabled for gainful employment for the next two weeks.  X-
ray examination of the right knee showed arthritic changes in 
the right knee which had progressed since April 1988.  Two C-
shaped pins were seen at the level of the tibial tuberosity.  
Arthritis was diagnosed.

In October 1994, the appellant was treated as a VA outpatient 
for complaints of edema in his knee.  The appellant had 
started taking Naprosyn again for right knee pain.  There was 
fluid and swelling in the lateral proximal surface of the 
right knee.  The appellant could not fully extend the knee.  
At an orthopedic consultation, the appellant was assessed 
with advanced degenerative joint disease.  The appellant did 
not desire surgery at that time.  X-ray examination of the 
right knee showed moderate degenerative changes and a 
fullness indicating an effusion.  The diagnosis was status 
post surgical change and degenerative joint disease.

In April 1995, the appellant was treated as a VA outpatient 
for degenerative joint disease of the right knee.  His knee 
was slightly warm and swollen.  Tylenol was not effective for 
relieving his pain.  On April 27, 1995, he complained of 
right knee pain when it rains.  On April 28, 1995, he was 
treated as a VA outpatient for complaints of burning and 
stinging in his right knee.  He added that his knee 
"popped" 1-1/2 times per month.  His right knee was slightly 
swollen, and it could not flex or extend completely.  There 
was no increased heat.  At an orthopedic consultation, the 
appellant decided to remain on medication at that time.

In May 1995 the appellant was treated as a VA outpatient for 
right knee pain and degenerative joint disease.  At a June 
1995 VA orthopedic consultation he was diagnosed with 
degenerative joint disease of the right knee with decreased 
range of motion.  Later that month, he was treated as a VA 
outpatient for complaints of his right knee locking for the 
previous few days.  In July 1995 the appellant was treated as 
a VA outpatient for complaints of increasing pain in his 
right knee.  He reported constant pain with varying degrees 
of severity.  The knee was not hot or red.  There was no 
extra fluid, but there was pain with motion.  The diagnoses 
were bone spurs and degenerative arthritis of the right knee.  
Bed rest was prescribed.  In August 1995 the appellant was 
treated as a VA outpatient for right knee pain, which had 
progressively worsened, since that morning.  He requested a 
refill of Zostrix, which helped relieve the pain.  The 
diagnosis was osteoarthritis.  The appellant was advised to 
refrain from work and other activity that would stress the 
knee.  In September 1995 the appellant was treated as a VA 
outpatient for right knee pain.  His right knee was slightly 
swollen.  He was referred for a VA orthopedic consultation.  
At the consultation later that month, he was diagnosed with 
degenerative joint disease of the right knee.  He had been 
disabled from working for five days.

In November and December 1995 the appellant was seen for 
right knee pain.  In December, he obtained an excused absence 
form for his employer.  In January 1996 the appellant was 
treated as a VA outpatient for pain and swelling in his right 
knee.  He walked with a slight limp.  He had pain in the 
right knee with range of motion testing.  He was treated 
again for right knee pain in February 1996.  In March 1996 he 
was noted to have mild swelling of the right knee.  Arthritis 
of the right knee was diagnosed.  The appellant was seen 
twice in May 1996.  He ambulated slowly with a limp in his 
gait.  His pain did not respond to Naprosyn.   Swelling, 
crepitus, and decreased range of motion were noted.  Similar 
symptoms were noted in August 1996, October 1996, and 
December 1996.

In May 1999 the appellant was treated as a VA outpatient for 
complaints of chronic pain in his right knee.  The diagnosis 
was chronic right knee pain, degenerative joint disease.  In 
June he was treated as a VA outpatient for complaints of 
severe pain in his right knee.  He reported swelling and 
severe pain at night.  He was unable to wear a brace 
underneath his attire for work.  In September 1999 the 
appellant was treated as a VA outpatient for complaints of 
acute pain in his right knee.  In October 1999 the appellant 
was treated as a VA outpatient for severe right knee pain 
since early that morning.  Motrin had not relieved the pain.  
He stated that he had had constant pain since surgery in 
1983.  The pain became worse in cold weather.  He wore a knee 
brace.  The examiner noted surgical scars on the right knee 
but no swelling.  Range of motion was limited.  The diagnosis 
was acute and chronic right knee pain.  The appellant was 
advised to not work for four days.

In August 2000 the appellant was treated as a VA outpatient 
for complaints of right knee pain for the previous five days.  
The examiner noted mild restriction of movement.  A 
certificate for two days of leave from his job was issued.

At a December 2001 VA joints examination, the examiner 
reviewed the appellant's claims folder and noted that the 
appellant had sustained a severe injury to his right knee in 
January 1983.  A reconstructive operation was performed 
promptly and the appellant's right leg was casted and braced 
for a period of two and one-half months.  He was released 
from service on a medical discharge in August 1983.  For the 
past 16 years, he had been and continued to be employed by 
the United States Postal Service.  He provided customer 
service.  His job required him to stand or walk for a full 
eight hour day.  He stated that he had lost approximately 
four weeks per year from work due to flare ups of problems 
with his right knee.  He complained of intermittent swelling, 
locking pain and stiffness, a sense of his knee giving way, 
and fatigability.  He took Motrin for relief and applied 
Zostrix topically.  His discomfort increased with periods of 
dampness or increased activity.  He had flare ups of acute 
problems with his knee approximately twice per week.  He wore 
constantly a knee brace.

On examination, there was no significant limp in his 
ambulation.  He was able to squat to 90 degrees.  This was 
limited by pain and stiffness.  There appeared to be some 
lateral fullness at the joint line.  There appeared to be no 
subpatellar crepitus.  The quadriceps muscles, measured three 
inches above the superior pole of the patella, were 16-1/4 
inches on the right and 17 inches on the left.  The 
circumference of the knee at the mid patella was 15 inches on 
the right as compared with 14-3/8 inches on the left.  There 
was a 4-1/2 inch medial scar and a 12 inch lateral scar both 
of which were well healed on the respective aspects of the 
right knee.  There was no joint effusion .  The appellant was 
able to flex his right knee to 90 degrees and extend it to 
five degrees.  He had pain at the limits of flexion.  There 
appeared to be no medial or lateral instability.  The 
appellant had a negative drawer sign both anteriorly and 
posteriorly.  He had a negative pivot shift test.  There 
appeared to be palpable multiple loose joint bodies in the 
lateral aspect of the suprapatellar region.  The appellant 
had no popliteal masses.

X-ray examination of the appellant's right knee revealed the 
presence of two metal staples on the medial aspect of the 
joint.  There were irregularities and narrowing of the joint 
surfaces, more severe on the lateral aspect.  He had evidence 
of patellofemoral arthritic changes with spurring and 
narrowing.  He also had evidence of multiple loose bodies, 
which were present in the suprapatellar pouch anteriorly and 
possibly posteriorly.  They measured, in varying sizes, from 
approximately 1.5 to 2 centimeters.  The examiner opined that 
the appellant experienced true pain and restriction of motion 
to a significant degree-lacking approximately 35 degrees of 
normal motion-as a result of the findings noted.  There 
appeared to be no instability of the knee, but weakness of 
the right quadriceps was apparent from the atrophy noted.  
The appellant's pain was well documented, not only by 
examination but also by x-ray findings of advanced 
degenerative osteoarthritis of the knee.  The examiner added 
that the appellant would benefit from the removal of the 
loose joint bodies in his knee, resulting in some relief from 
the locking and instability, and would eventually require a 
total knee replacement.


Analysis

VA has a duty to assist veterans in the development of facts 
pertinent to their claims.  There has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et 
seq. (West 2002); see also 38 C.F.R. § 3.102, 3.156(a), 
3.159, 3.326(a) (2002) (VA regulations implementing the 
VCAA).  This law redefines the obligations of VA with respect 
to the duty to assist and includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2002).  Information means non-evidentiary facts, such as the 
veteran's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  38 C.F.R. § 3.159(a)(5) (2002).  
Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  VCAA, 
38 U.S.C.A. § 5100 et seq. (West 2002); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991); VAOPGCPREC 11-2000 (Nov. 
27, 2000) (determining that the VCAA is more favorable to 
claimants than the law in effect prior to its enactment).  As 
discussed below, the RO fulfilled its duties to inform and 
assist the appellant on this claim.  Accordingly, the Board 
can issue a final decision because all notice and duty to 
assist requirements have been fully satisfied, and the 
appellant is not prejudiced by appellate review.

Sufficient information concerning the appellant was of record 
at the time that he filed his claim.  In a May 1996 Statement 
of the Case (SOC), the RO informed the appellant of the type 
of evidence needed to substantiate his claim, specifically 
the criteria required for higher disability ratings.  In that 
SOC and, again, in letters dated in September 2000 and August 
2001, the RO also informed the appellant that VA would assist 
in obtaining identified records, but that it was his duty to 
give enough information to obtain the additional records and 
to make sure the records were received by VA.  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002) (holding that both 
the statute, 38 U.S.C. § 5103(a), and the regulation, 
38 C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  Thus, VA has notified the claimant of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
his claim and has indicated which portion of that information 
and evidence, if any, is to be provided by him and which 
portion, if any, VA would attempt to obtain on his behalf.  
VA has no outstanding duty to inform the appellant that any 
additional information or evidence is needed.  The Board 
concludes that the discussions in the SOC and the letters 
informed the appellant of the information and evidence needed 
to substantiate this claim and complied with VA's 
notification requirements.

As for VA's duty to assist a veteran, medical records from 
the Central Alabama Veterans Health Care System have been 
obtained.  Further, the RO has repeatedly requested that the 
appellant identify an unspecified private physician from whom 
the appellant has reported having received treatment.  The 
appellant has failed to respond to letters dated in September 
1996, September 2000, and August 2001.  While VA has a duty 
to assist the veteran in the development of his claim, that 
duty is not "a one-way street."  See Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991), aff'd on reconsideration, 1 Vet. 
App. 406 (1991).  The appellant has failed to aid VA's 
efforts in obtaining these records that might be relevant to 
his claim.  There is no indication that other relevant (i.e., 
pertaining to treatment for the claimed disability) records 
exist that have not been obtained.  As for VA's duty to 
obtain any medical examinations, the appellant was provided 
an examination in December 2001.  

The Board finds that VA has done everything reasonably 
possible to assist the appellant.  Further, the RO's efforts 
have complied with the instructions contained in the August 
2000 and July 2001 Remands from the Board.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  A remand or further 
development of this claim would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the appellant in this case.  Further development and 
further expending of VA's resources is not warranted.  Any 
"error" to the appellant resulting from this Board decision 
does not affect the merits of his claim or his substantive 
rights, for the reasons discussed above, and is therefore 
harmless.  See 38 C.F.R. § 20.1102 (2002).  Having determined 
that the duties to inform and assist the appellant have been 
fulfilled, the Board must assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Guimond v. 
Brown, 6 Vet. App. 69, 72 (1993); Hensley v. Brown, 5 Vet. 
App. 155, 161 (1993).

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 2002).  Consideration 
of the whole recorded history is necessary so that a rating 
may accurately reflect the elements of disability present.  
38 C.F.R. §§ 4.1, 4.2 (2002); Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  Where entitlement to compensation has 
already been established, and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994); Peyton, 1 Vet. App. 282; 38 C.F.R. §§ 4.1, 4.2 
(2002).  It is also necessary to evaluate the disability from 
the point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2 (2002), and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3 (2002).

An evaluation of the level of disability includes 
consideration of the functional impairment of the appellant's 
ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2002).  If there is a question 
as to which evaluation to apply to the veteran's disability, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2002).

Regarding musculoskeletal disabilities, such as the 
appellant's lumbar spine and shoulder disabilities, 
functional loss contemplates the inability of the body to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance, and 
must be manifested by adequate evidence of disabling 
pathology, especially when it is due to pain.  38 C.F.R. § 
4.40 (2002).  A part that becomes painful on use must be 
regarded as seriously disabled.  Id.; see also DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Both limitation of motion and 
pain are necessarily recorded as constituents of a 
disability.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2002); see also 
DeLuca, 8 Vet. App. 202.

A disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
38 C.F.R. § 4.40 (2002); see DeLuca v. Brown, 8 Vet. 
App. 202, 205-06 (1995).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to less or more 
movement than normal (due to a variety of reasons, to include 
ankylosis), weakened movement, excess fatigability, 
incoordination, impaired ability to execute skilled movements 
smoothly, pain on movement, swelling, or deformity or atrophy 
of disuse.  38 C.F.R. § 4.45 (2002).


a.  Instability

The appellant's right knee disability is rated as 20 percent 
disabling under Diagnostic Code 5257 for knee impairment 
manifested by moderate recurrent subluxation or lateral 
instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2002).  
A 30 percent disability rating is available for severe 
recurrent subluxation or lateral instability.  Id.  

In this case, the medical evidence shows that the instability 
of the appellant's right knee is no worse than moderate.  The 
appellant has apparently worn a brace since at least December 
1993, and  in April 1995 he reported that his right knee 
"popped" approximately 1-1/2 times per month.  In June 1995 
he also reported that his right knee had locked for the 
previous few days.  At a December 2001 VA examination, the 
appellant complained of similar symptoms; however, on 
examination, there was no evidence of medial or lateral 
instability.  The appellant had a negative drawer sign and a 
negative pivot shift test.  None of this evidence shows 
severe instability of the knee joint.  Accordingly, the 
preponderance of the evidence is against a disability rating 
greater than 20 percent for instability or subluxation of the 
right knee.


b.  Painful and limited motion

Prior to December 12, 2001, the appellant's right knee 
disability was not rated based on for arthritis with painful 
motion or limited motion.  Since December 12, 2001, in 
addition to a rating for instability or subluxation of the 
right knee, the appellant has also been assigned a separate 
10 percent disability rating under Diagnostic Code 5010 for 
traumatic arthritis, based on x-rays findings, with painful 
motion or limited motion.  See 38 C.F.R. §§ 4.14, 4.59, 
4.71a, Diagnostic Codes 5003, 5260, 5261 (2002); VAOPGCPREC 
23-97; VAOPGCPREC 9-98.  Under Diagnostic Code 5010, 
traumatic arthritis is rated on limitation of motion of 
affected parts as degenerative arthritis.  Degenerative 
arthritis is rated on the basis of limitation of motion.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5003.  Regarding 
limitation of motion of the leg, Diagnostic Code 5260 
provides a zero percent disability rating where flexion of 
the leg is limited to 60 degrees and a 10 percent disability 
rating where flexion of the leg is limited to 45 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5260 (2002).  Diagnostic 
Code 5261 provides a zero percent disability rating where 
extension of the leg is limited to 5 degrees and a 10 percent 
disability evaluation for limitation of extension to 10 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2002).

In this case, the greatest limitation of the appellant's 
right knee has been to five degrees, shown at the December 
2001 VA examination.  The greatest limitation of flexion has 
been to 90 degrees, shown at that same examination.  Thus, 
the appellant has not shown limitation of extension to 10 
degrees or limitation of flexion to 45 degrees as required 
for a compensable evaluation under Diagnostic Code 5261 or 
Diagnostic Code 5260.  However, under Diagnostic Code 5003, 
if degenerative arthritis is established by x-ray findings 
and limitation of motion is noncompensable, a rating of 10 
percent is applicable for each major joint affected by 
limitation of motion.  Limitation of motion must be confirmed 
by objective evidence such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  Under this 
Diagnostic Code, the appellant has been assigned a 10 percent 
disability evaluation for degenerative joint disease of the 
right knee with painful motion and limited, noncompensable 
range of motion since December 12, 2001.  The Board notes, 
however, that the record demonstrates that the appellant is 
entitled to a 10 percent disability evaluation for 
degenerative joint disease of the right knee with painful 
motion and limited, noncompensable range of motion, prior to 
December 12, 2001.  The evidence prior to that date, outlined 
above, shows x-ray evidence and painful and limited motion 
prior to December 12, 2001.  Accordingly, the evidence 
supports the assignment of a 10 percent disability evaluation 
for degenerative joint disease of the right knee with painful 
motion and limited, noncompensable range of motion, prior to 
December 12, 2001.

The preponderance of the evidence is against a disability 
motion greater than 10 percent for the appellant's right knee 
disability based upon limitation of motion.  In reaching this 
conclusion, the Board has considered the overall disability 
picture demonstrated by the record to arrive at the 
appropriate level of functional impairment such to provide 
for fair compensation in this case.  In so doing, the Board 
has carefully considered all applicable statutory and 
regulatory provisions to include 38 C.F.R. §§ 4.40 and 4.59 
as well as the holding in DeLuca v. Brown, 8 Vet. App. 202 
(1995), regarding functional impairment attributable to pain, 
particularly in light of the fact that compensable limitation 
of motion under Diagnostic Code 5260 or 5261 has not been 
shown.  Although the appellant has pain on motion and limited 
range of motion, the Board finds that a 10 percent disability 
rating considers the appellant's functional loss, pain, and 
weakness resulting from his degenerative joint disease of the 
right knee.

Additional disability evaluations are available for scars 
that are poorly nourished, with repeated ulceration; are 
tender and painful on objective demonstration; or cause any 
limitation of function.  See Esteban v. Brown, 6 Vet. App. 
259, 261-62 (1994) (holding that evaluations for distinct 
disabilities resulting from the same injury could be combined 
so long as the symptomatology for one condition was not 
"duplicative of or overlapping with the symptomatology" of 
the other condition); 38 C.F.R. § 4.118, Diagnostic Codes 
7800, 7803, 7804, 7805 (2002); see also Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991) (holding that when a law or 
regulation changes after a claim has been filed but before 
the administrative appeal process has been concluded, VA must 
apply the regulatory version that is more favorable to the 
veteran); 67 Fed. Reg. 49,590 (to be codified at 38 C.F.R. § 
4.71a, Diagnostic Codes 7800, 7801, 7802, 7803, 7804, 7805) 
(July 31, 2002) (the amended rating criteria for scars, 
effective from August 30, 2002).  In this case, the appellant 
has surgical scars on his right knee.  Examination and 
treatment reports have consistently noted that the scars are 
well healed.  They have not been shown to be tender.  
Although the appellant has limitation of function of his 
right knee, these symptoms have been attributed to structural 
instability and arthritis, not to his scars.  Accordingly, 
the preponderance of the evidence is against a separate 
disability rating for the scars on the appellant's right 
knee.










	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to a disability rating greater than 20 percent 
for the appellant's right knee disability manifested by 
instability is denied.

A 10 percent rating, but no higher, for the appellant's right 
knee disability manifested by arthritis with limited and 
painful motion prior to December 12, 2001, is granted, 
subject to the regulations governing the payment of monetary 
awards.

Entitlement to a disability rating greater than 10 percent 
for arthritis of the right knee with painful motion and 
limitation of motion is denied.



	                        
____________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.



 


